Appellant, 565 Fifth Avenue Corporation, a creditor of S. W. Straus & Co., Inc., a New York corporation, filed its claim with the permanent receiver of S. W. Straus & Co., Inc. The claim was allowed, but upon condition that all fees, charges and expenses of any nature against the bondholders of that issue, or the corporation, shall, before payment or distribution, be submitted to and approved by this court or by a justice of the Supreme Court in New York county. The 565 Fifth Avenue Corporation was a creditor of the S. W. Straus & Co., Inc. There being no dispute as to the validity of its claim, the court had no jurisdiction over it, except to allow or disallow its claim, and if allowed, subject to any set-off or counterclaim that may be properly asserted by the receiver. Order modified by striking therefrom the condition, and by substituting the words “ subject to any set-off or counterclaim that may be properly asserted by the receiver,” and as so modified affirmed, in so far as an appeal is taken therefrom, without costs. Lazansky, P. J., Young and Hagarty, JJ., concur; Davis and Johnston, JJ., vote to affirm without modification. [158 Misc. 222.]